Citation Nr: 1012628	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ear 
hearing loss disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 
1969, November 1990 to September 1991, and June 2004 to 
October 2005.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2008.  A transcript of the 
hearing is of record.  Additional evidence presented at the 
hearing was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).  

At the hearing, the Veteran requested additional time to 
submit supplemental medical evidence in support of service 
connection for right ear hearing loss, noting that he would 
be seeking further consultation from an Ear, Nose, and 
Throat specialist.  Pursuant to 38 C.F.R. §§ 20.800 and 
20.1304, the Veteran was afforded an additional 60 days to 
submit additional evidence to the Board.  He did not submit 
any additional evidence within this time frame.  Thus, the 
decision is made upon the evidence of record.

The issue of an initial rating in excess of 30 percent for 
PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a right ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.

2.  The evidence is in equipoise that a right ear hearing 
loss disorder was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing 
loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.



Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service, and that the disease or injury was 
not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase 
in disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

If the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  No deduction for the degree of 
disability existing at the time of entrance will be made if 
a rating is awarded.  Wagner, Cf 38 C.F.R. § 3.322.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet.  App. 141. 

Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  In 
addition, certain chronic diseases, including other organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Factual Background

Service personnel records show the Veteran had a military 
occupational specialty (MOS) of 13A10, Canonneer during his 
first period of active service from April 1968 to November 
1969, which included a tour in Vietnam.  An audiology 
examination conducted in September 1967, upon entrance to 
service, showed pure tone thresholds, in decibels, were: 10 
10 5 30 at the frequencies of 500, 1000, 2000, and 4000 
Hertz for the right ear.  Another audiological examination 
was conducted on April 3, 1968, however, the graphed 
audiogram results were not interpreted.  A November 1969 
physical examination for separation purposes showed pure 
tone thresholds, in decibels, were: 10 20 20 20 at the 
frequencies of 500, 1000, 2000, and 4000 Hertz for the right 
ear.  

The Veteran had an MOS of 55B20, Ammunition Specialist, 
during his second period of active service from November 
1990 to September 1991.  Treatment records from this period 
of service are not in the claims file.

The Veteran was accorded a VA audiology examination in 
December 2003.  His claims file was not available for 
review.  At this examination, the Veteran reported that he 
had been exposed to high levels of artillery and weaponry 
noise, without the benefit of hearing protection while 
serving in Vietnam.  He also endorsed 25 years of 
occupational noise exposure as a correction's officer for 
the state of New Jersey, but reported that he consistently 
used hearing protection on the range when performing his 
annual weapons qualification.  

The audiology evaluation showed pure tone thresholds, in 
decibels, were: 15 15 35 30 20 at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz for the right ear.  Speech 
recognition was 96 percent.  The examiner opined that the 
Veteran's hearing loss was 'not at least as likely as not 
related to his military service.'  The rationale was that 
the Veteran had reported military noise exposure during 
Vietnam service, but reported onset of hearing difficulties 
5 years ago.  He also had presbycusis (hearing loss related 
to the aging process).

The Veteran was accorded a VA audiometric examination in 
January 2004, however, the results of the audio test were 
not included in the examiner's report.  The examiner did 
indicate, however, that the Veteran had a mild bilateral 
sensorineural hearing loss.

The Veteran's third period of active service was from June 
2004 to October 2005.  A treatment record dated in June 2004 
shows the Veteran reported to sick call with a complaint of 
bilateral ear ringing after M-16 exercises on the firing 
range a couple of days prior.  A screening note shows an 
assessment 'potential decreased hearing.'  An audiology 
evaluation conducted in September 2004 showed pure tone 
thresholds, in decibels, were: 20 30 45 40 30 45 at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
for the right ear.  The Veteran underwent a Medical 
Evaluation Board (MEB) in March 2005.  He reported problems 
with his ears as part of his current health concerns; 
specifically, a bilateral ringing sensation and pain in his 
right ear.  On his September 2005 Report of Medical 
Assessment, he reported that his hearing had worsened.

The Veteran underwent a VA audiology examination in 
September 2006.  The examiner noted review of the claims 
file.  The Veteran reported that his hearing difficulties 
began 8 years prior and had been worsened by his recent duty 
in Iraq.  He stated that he was exposed to significant 
combat noise without any hearing protection during service 
in Vietnam.  He also endorsed occupational noise exposure as 
noted at the December 2003 examination.  He denied 
recreational noise exposure.  The audiology evaluation 
conducted showed pure tone thresholds, in decibels, were: 20 
20 35 35 25 at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz for the right ear.  Speech recognition was 96 
percent.  The examiner opined that the hearing loss was not 
related to active military service because the Veteran's 
hearing was within normal limits at discharge.

The Veteran submitted a report from a private audiogram 
conducted in September 2008.  That audiologist provided a 
finding of a moderate mixed hearing loss in the right ear.  
Graphed results of an audiogram that was conducted were not 
interpreted.  Unaided speech recognition in the right ear 
was 100 percent.  The Board notes that it is precluded from 
interpreting the graphed pure tone threshold results as 
reported in the September 2008 private audiogram, in order 
to determine the severity of the Veteran's current hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995). 

In support of his claim, the Veteran testified that he while 
stationed in Kuwait and Iraq, he drove tractor trailers and 
other diesel engine trucks that were loud.  

Analysis

The Veteran seeks service connection for a right ear hearing 
loss disability.

Because a right ear hearing loss disability, as defined by 
VA regulations set forth in 38 C.F.R. § 3.385, was not 
identified on examinations for entrance into service on any 
of the Veteran's three periods of active service, the 
presumption of soundness is for application.  While 
bilateral hearing loss was noted upon VA examinations in 
December 2003 and January 2004 (prior to the Veteran's third 
period of active service), the levels of hearing acuity 
presented did not represent a hearing loss disability as 
defined by VA.  Therefore, the presumption of soundness is 
not rebutted and the claim is one for ordinary service 
connection.  38 U.S.C.A. § 1111, Wagner.

The requirement of a current disability is met.  The Veteran 
filed his claim for service connection for a hearing loss 
disability in April 2003.  Subsequently, a right ear hearing 
loss disability was shown; specifically, during a military 
audiology evaluation conducted in September 2004.  Although 
the September 2006 VA examination does not show a current 
right ear hearing loss disability as defined by VA 
regulations, a current disability is still demonstrated if 
the condition is shown at any time since submission of the 
current claim, even though it may have resolved.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Based on the Veteran's credible testimony and his service 
treatment records, the record supports a finding that he had 
military noise exposure.  The Veteran's service records also 
contain objective evidence of a right ear hearing loss 
disability, as defined by 38 C.F.R. § 3.385, during his 
third period of active service.  The Veteran has reported a 
continuity of difficulties with his hearing acuity since 
active duty service in Iraq, and is certainly competent to 
do so.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, his report of continuity of symptomatology, which 
in this case is supported by the record, can serve to 
satisfy the requirement for a nexus between the in-service 
noise exposure and his current right ear hearing loss 
disability.  See generally Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, the required nexus is met.

The Board notes that the VA examiners at the December 2003 
and September 2006 VA audiology examinations opined that the 
Veteran's current hearing loss was not etiologically related 
to his active duty military service.  This is negative 
evidence against the claim, which has been duly considered.  
However, the Board notes that for the Veteran to prevail in 
his claim, it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence is at least in equipoise.  Thus, 
reasonable doubt is resolved in favor of the Veteran, and 
service connection for right ear hearing loss is granted. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a right ear hearing loss disability 
is granted.


REMAND

In an October 2008 RO rating decision, the RO granted 
service connection for PTSD and assigned an initial 
disability rating of 30 percent, effective from October 28, 
2005.  In May 2009, the Veteran submitted a VA Form 9, in 
which he requested a hearing before the Board to be held at 
his local RO.  The hearing must be scheduled.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


